

EXHIBIT 10.2


Agreement


This Agreement (“Agreement”) is made effective as of September 24, 2009
(“Effective Date”) between Cyberonics, Inc., a Delaware corporation (the
“Company”) and [NAME] (“Director”), a member of the Company’s Board of Directors
(“Board”).


For a good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows.


1.           Non-Competition Covenant.  The Director shall not engage in, or
otherwise directly or indirectly be employed by or act as a consultant or lender
to, or be a director, officer, employee, principal, agent,  member, owner, or
partner of, or permit his name to be used in connection with the activities of
any other business, organization, or entity which engages, directly or
indirectly, with any Competitive Business during the two-year period commencing
on the Effective Date; provided, that it shall not be a violation of this
Section for the Director to become the registered or beneficial owner of up to
one percent (1%) of any class of the capital stock of a corporation registered
under the Securities Exchange Act of 1934, as amended.  For purposes of this
Section, the term “Competitive Business” means any business enterprise (whether
a corporation, partnership, sole proprietorship or other business entity) that
competes in any material way with the products of the Company marketed and sold
or under substantial development by the Company during the Director’s term of
service on the Board.


2.           Non-Solicitation Covenant.  The Director shall not, directly or
indirectly, for his benefit or for the benefit of any other person, firm,
entity, or business solicit, recruit, advise, attempt to influence or otherwise
induce or persuade, directly or indirectly (including encouraging another person
to influence, induce, or persuade), any person employed by the Company to leave
the employ of the Company during the two-year period commencing on the Effective
Date.  Nothing herein shall prohibit the Director from general advertising for
personnel not specifically targeting any employee of the Company.


3.           Confidential Information Covenant.  During the Director’s term of
service on the Board, the Company provided the Director with trade secrets and
confidential information, knowledge, and data related to the business of the
Company or to the business of other entities with which the Company has a
confidential relationship (including trade secrets, being collectively referred
to as “Confidential Information”).  The Director shall hold in a fiduciary
capacity for the benefit of the Company all Confidential Information obtained by
the Director during the Director’s term of service on the Board and which shall
not have been or hereafter become public knowledge (other than by acts by the
Director in violation of this Agreement).  The Director agrees to return all
Confidential Information, including all photocopies, extracts, and summaries
thereof, and any such information stored electronically on tapes, computer
disks, or in any other manner to the Company at any time upon request by the
Company.  The Director shall not, without the prior written consent of the
Company, or as may otherwise by required by law, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
the Director shall use his reasonable best efforts in cooperating with the
Company in obtaining a protective order against disclosure by a court of
competent jurisdiction), communicate or divulge any such Confidential
Information to anyone other than the Company and those designated by the Company
or on behalf of the Company.


4.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas without regard to its conflicts of law principles.


5.           Counterparts.  This Agreement my be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


In witness whereof, the parties have executed this Agreement to be effective on
the Effective Date.


CYBERONICS, INC.
DIRECTOR
       
By:/s/ Daniel J. Moore                                                      
 /s/            
Daniel J. Moore, President & CEO
 


